DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species B, claims 16-21, 23 and 24, in the reply filed on 4/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 22 and 25-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/07/2022.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20 lines 1-2 should read “the thermoelectric generator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwok et al. (US 2009/0159110).

Regarding claim 16, Kwok discloses a thrust propulsion engine in Figures 5-7 and 14 including a first wall (603) and a second wall (202) and a thermoelectric generator (101 in area 601) disposed between the first wall and the second wall ([56]-[58]).  

Regarding claim 17, Kwok discloses all of the claim limitations as set forth above. Kwok additionally discloses that the first wall is a nozzle inner wall (603) and said second wall is a nozzle outer wall (202) (Figures 5-7 and 14 and [56]-[58]).  

Regarding claim 18, Kwok discloses all of the claim limitations as set forth above. Kwok additionally discloses that the first wall comprises a wall of a combustion chamber and the second wall comprises a housing wall ([48]-[49], the thermoelectric generators can be placed on the engine core cowling which houses the combustion chamber as shown in Figures 2-4) and the thrust propulsion engine comprises a jet engine ([59]-[60]).  

Regarding claim 19, Kwok discloses all of the claim limitations as set forth above. Kwok additionally discloses a rocket engine ([83]). 

Allowable Subject Matter
Claims 20-21 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the limitations in claim 20 is Cho et al. (US 2013/0000688) which discloses a thermoelectric generator in Figures 3 and 5 that comprises: a heat source contact (212); a heat sink contact (214); and a plurality of co-axial fibers (110, 120), said plurality of co-axial fibers extending from said heat source contact (212) to said heat sink contact (214) ([30]-[33] and [40]-[43]). Cho discloses that the core and cladding have the same doping type or the cladding is an insulator material. Cho does not disclose that each of said co-axial fibers comprises a core having a first doping type and a cladding having a second doping type disposed about said core and such a modification would not have been obvious to one having ordinary skill in the art at the time the invention was filed.

	Claims 21, 23 and 24 contain allowable subject matter as a result of being dependent on claim 20. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726